Citation Nr: 1419533	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of pneumonia. 

2. Entitlement to service connection for anosmia, claimed as loss of sense of smell.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973, with National Guard service from 1987 to 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to the benefits currently sought on appeal.  

In March 2014, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the March 2014 hearing has been associated with the claims file. 

A review of the virtual paperless claims file associated with the Veteran's appeal revealed Social Security Administration records, February 2014 lay statement from the Veteran, and VA treatment records generated through January 2014.  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of anosmia.

2. The Veteran's anosmia is etiologically related to the Veteran's active service. 

3. The Veteran does not have a current diagnosis of a respiratory disorder or a current diagnosis of any residuals of pneumonia.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for anosmia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).    

2. The criteria for entitlement to service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied its notice requirements as a November 2007 VCAA letter provided notice, before the initial adjudication of the claims, regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the elements of service connection, as well as to the assignment of disability ratings and effective dates consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).      

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's VA treatment records generated through January 2014 have been associated with the claims file.  The Veteran's medical records from the Social Security Administration have also been associated with the claims file.  The claims file contains no indication that there are pertinent outstanding private treatment records.              
  
The Veteran's service treatment records for his active duty period are also associated with the claims file.  The Veteran's National Guard personnel file is of record, however, VA issued a July 2013 formal finding on the unavailability of medical records from the Veteran's National Guard service.  The Veteran was informed of the unavailability of these records and was informed that he could submit copies of any medical records in his possession.  However, the absence of these records are not prejudicial to the Veteran as the Veteran's available service treatment records establish a respiratory disorder in service.  

The Veteran was also provided with VA examinations in January 2012.  The January 2012 examination report regarding the Veteran's loss of smell stated that there was a lack of evidence to support chronicity of care.  However, the examiner did not discuss the December 2007 lay statements which speak to experiencing symptoms in service and since service.  Therefore, the examination report is not adequate as to the Veteran's claim for a loss of sense of smell.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The examination report is adequate as to the Veteran's claim for residuals of pneumonia as the January 2012 examiner reviewed the Veteran's claims file, considered his past medical history, and conducted an appropriate evaluation of the Veteran. 

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims for service connection for loss of sense of smell and residuals of pneumonia.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Initially, the Board notes that the Veteran is represented by a private attorney.  However, the private attorney was not present during the March 2014 hearing.  The undersigned VLJ asked the Veteran on the record whether he wished to continue with the hearing and the Veteran specifically expressed his desire to continue with the hearing.  

During the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, specifically the Veteran's contention that he experienced a loss of smell since service, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Service Connection Claim for Anosmia

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the instant case, the Veteran contends that he developed a loss of sense of smell as a result of an in-service mock gas training and pneumonia.  The Veteran's service treatment records confirm in-service treatment for a viral acute respiratory disease.    

During the March 2014 Board hearing, the Veteran testified that he has had a loss of his ability to smell continuously since service.  He described situations where he had gotten sick from eating rotten food because he could not smell that the food had spoiled.  A lay statement from a service member, dated December 2007, stated that the Veteran had a loss of sense of smell in service.  The Veteran's friend who has known the Veteran since 2003 also submitted a lay statement in December 2007.  The friend stated that the Veteran has not had a sense of smell for as long as they have known each other.  The Veteran is competent and credible to describe his symptomatology that occurred in service, as well as the symptomology that has occurred continuously since service.  The Veteran's fellow service member and friend are also competent and credible to describe their observations that the Veteran had a diminished sense of smell.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Board finds these lay statements to be highly probative.      

The Board notes that the Veteran was afforded a VA examination in January 2012.  The examiner diagnosed the Veteran with anosmia and opined that the Veteran's current loss of smell was not associated with his military service as there is no evidence to support a continuity of care.  However, as discussed above, the examiner did not address the competent and credible lay statements of record.  As such, the Board cannot find this VA examination report to be highly probative.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a loss of sense of smell is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Service Connection Claim for Residuals of Pneumonia 

The Veteran is also seeking entitlement to service connection for residuals of pneumonia.  The Veteran's service treatment records confirm in-service treatment for a viral acute respiratory disease in January 1972.  During the March 2014 Board hearing, he stated that he is currently experiencing residuals of this respiratory disorder, including breathing problems and getting "winded a little easy."  The Veteran testified during the hearing that he began experiencing these symptoms "more recent[ly]" rather than intermittently since service.  Initially, the Board notes that the Veteran is not competent to diagnosis himself with a respiratory disease or residuals of a respiratory disease as he does not have the required medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).     

The January 2012 VA examination report noted no current respiratory disorder.  A chest X-Ray was conducted in January 2012 and the results were noted as normal.  Pulmonary function testing was also performed and noted that spirometry was normal.  The Veteran's lung volume indicated a mild reduction in inspiratory capacity and a moderate reduction in residual volume.  However, he had a normal diffusing capacity.  There was an indication of normal pulmonary function.  

The Board has reviewed the Veteran's Social Security Administration medical records, as well as VA treatment records dated through January 2014.  In June 2008, VA treatment records indicate that the Veteran had some narrowing of the nasal airway but that it was not obstructed.  The Veteran received pulmonary testing on several dates, to include July 2010, May 2011, and October 2012.  The testing revealed that the Veteran's respiratory pattern was regular and of normal depth with symmetrical expansion.  There was an absence of cough, secretions, and dyspnea at rest and with exertion.  His breath sounds were clear and equal.  There was also no respiratory distress and no cough or shortness of breath in an October 2012 treatment record.  It was also noted in October 2012 that the Veteran's lungs were clear on auscultation.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's claim was filed in October 2007.  The medical evidence of record, to include the Veteran's VA treatment records, Social Security Administration records, and VA examination report, do not indicate that the Veteran had a diagnosis of a respiratory disease or residuals of a respiratory disease at any point during the pendency of the claim.  Therefore, service connection may not be granted.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    


ORDER

Service connection for anosmia is granted. 

Service connection for residuals of pneumonia is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


